08/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0237


                                       DA 20-0237
                                    _________________

KOLE FITZPATRICK, DBA FITZPATRICK
TRUCKING,

             Plaintiff and Appellant,

      v.

TRAIL CREEK ENTERPRISES, LLC, JASON
SUBATCH, WESTERN STATES EQUIPMENT                                     ORDER
COMPANY ("CAT"), AND JOHN DOES 1-60,

             Defendants and Appellees,

TRAIL CREEK ENTERPRISES, LLC AND
JASON SUBATCH,

             Counter-Plaintiffs and Appellees.
                                   _________________



       Nicole C. Hancock of Boise, Idaho, has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our Rules
for Admission to the Bar of Montana, Petitioner Hancock is currently in good standing with
another state jurisdiction in which Hancock is admitted to the practice of law, Montana
counsel listed in the application is in good standing with the State Bar of Montana, and this is
the first appearance of Hancock and the fifth appearance of Hancock’s firm under the pro hac
vice rules, with good cause showing under Rule VI(C),
       IT IS HEREBY ORDERED that the application of Nicole C. Hancock to appear pro
hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Nicole C. Hancock, to all
counsel of record in this appeal, and to the State Bar of Montana.

                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                      August 17 2020